Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10, 12, 14, 16, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In examining the In re Wand standards (see MPEP 2164):  
Applicant is claiming a non-oxidized activated carbon which is a negative limitation. While applicant may describe an embodiment that is not oxidized the specification does not specifically say that the carbon fibers are not oxidized. Therefore. 
The state of the art does recognize oxidized fibers but the specification fails to specifically exclude those fibers. It is not clear from the specification that applicant intended to exclude oxidized fibers or that the applicant appreciated such an advantage at the time of filing. 
One of ordinary skill would not have thought that the goal was to eliminate or exclude the use of oxidized carbon fibers as part of the invention. The claims cold have limiting the use to specific fibers or activated carbon taught in the specification but that is not the same as a broad exclusion of oxidized carbon fibers.  
Additionally it is not clear that one of ordinary skill, in light of the state of the art, would have concluded that the inventor would exclude oxidized fibers from the disclosure. 
Finally, the specification and claim 8 teach an oxidized fiber seemingly in contradiction to the claim limitation and further leading to the conclusion that the fibers could be oxidized. 
Correction required.      


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 12, 14, 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant claims a non-oxidized activated carbon or fiber but also claims in claim 8 an oxidation of the fiber. (see description of a). No evidence is presented on the record to describe this seeming contradiction. 









Response to Arguments
Applicant's arguments filed 12/20/2020 have been fully considered but they are not persuasive.
Applicant’s affidavit and arguments are acknowledged. 
The substantive arguments regarding the art are accepted and persuasive. The cited prior art can’t be said to necessarily have the same claimed properties as evidenced by the submitted affidavit.  
However, the negative limitation claim to a non-oxidized fiber are not considered to be supported by the specification and are considered new matter. Applicant does not appear to have appreciated the exclusion of oxidized fibers. The use of a fiber that is not oxidized in an example does not necessarily mean that applicant appreciated that novelty at the time of the filing. 
The 112 rejections are maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783